Citation Nr: 0010425
Decision Date: 04/19/00	Archive Date: 09/08/00

Citation Nr: 0010425	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  91-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


VACATE

Factual and Procedural Background

The appellant served on active duty from May 1942 to November 
1945.

In a June 1990 rating action, the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (the RO) 
denied the appellant's claim of entitlement to service 
connection for hypertension.  That determination was 
appealed.  In May 1996, the claim came before the Board of 
Veterans' Appeals (the Board), at which time it was remanded 
in order to supplement the additional evidentiary record.  

On May 19, 1997, the RO issued correspondence to the 
appellant which requested that he furnish additional evidence 
which was not already of record.  He was advised that this 
evidence should be received by July 17, 1997.  On July 21, 
1997, the appellant was notified by the RO that his appeal 
was being returned to the Board for adjudication and was 
advised that any additional evidence should be submitted 
directly to the Board.  The appellant's claims folder was 
thereupon forwarded by the RO to the Board.

In a decision rendered on September 16, 1997, the Board 
denied the appellant's claim of entitlement to service 
connection for hypertension.  In that decision, the Board 
indicated that the appellant had not responded to the RO's 
May 1997 correspondence.  

According to information which was subsequently brought to 
the Board's attention, it appears that the appellant 
responded to the RO's request with information which was 
received by the RO on May 28, 1997.  For reasons which are 
not clear, the RO did not forward this additional evidence to 
the Board until August 1997.  It further appears that this 
additional evidence was not associated with the appellant's 
claims folder at the time of the Board's September 16, 1997 
decision.

In September 1999, the appellant's accredited represented 
presented argument to the Board on the above mater, which has 
been construed as a motion to vacate the Board's September 
16, 1997 decision.  In essence, the motion contends that the 
failure of the Board to consider evidence which was in its 
possession constituted a denial of due process.  See 
38 C.F.R. § 20.904 (1999).

Discussion

A review of the record reflects fact the appellant did 
respond in a timely manner to the RO's May 1997 
correspondence requesting additional evidence.  The record 
reflects that a VA Form 21-4138, Statement in Support of 
Claim, and two VA Form 21-4142's, Authorization and Consent 
to Release Information to VA, were received by the RO on May 
28, 1997.  The record also reflects that the RO forwarded 
these original documents to the Board on August 6, 1997 and 
that the Board received this evidence on August 20, 1997.  
However, it appears that this evidence was not associated 
with the appellant's claims folder prior to the Board's 
September 1997 denial of the claim.

The Board rendered a decision denying entitlement to service 
connection for hypertension on September 16, 1997, without 
considering the evidence which was received by the RO in May 
1997 and submitted to the Board in August 1997.  The Board 
notes that this evidence was not actually in the claims 
folder at the time of the September 16, 1997.  Nonetheless, 
by law and regulation, decisions of the Board must be based 
"upon consideration of all evidence and material of record".  
See 38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 19.7(a) 
(1999).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (the Court) 
determined that records generated by VA agents or employees 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See also 
Dunn v. West, 11 Vet. App. 462, 466 (1998).  

The facts in this case lead the Board to conclude that its 
September 17, 1997 decision, which was rendered without being 
informed by the evidentiary material submitted to VA by the 
appellant in May 1997, constituted a denial of due process.  
The Board's decision must therefore be vacated.  See 38 
C.F.R. § 20.904 (1999).  The appellant's motion to vacate is 
therefore granted.  

The Board's September 16, 1997 decision is, accordingly, 
VACATED.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
- 4 -


- 1 -




Citation Nr: 9743106
Decision Date: 09/16/97	Archive Date: 01/02/98

DOCKET NO. 91-23 499                DATE SEP 16 1997

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Entitlement to service connection for hypertension.

REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1942 to November 1945.

This matter initially came before the Board of Veterans' Appeals
(the Board) from a rating determination rendered in June 1990 by
the Department of Veterans Affairs (VA) Regional Office (RO) in
which service connection for hypertension was denied.  The Board
denied the claim in an October 1991 decision.  Thereafter, the
Board's decision was appealed to the United States Court of
Veterans Appeals (the Court).  In a memorandum decision issued on
June 2, 1993, the Court vacated the Board's decision and remanded
the case.  L. v. Brown, U.S. Vet.App. No. 92-234 (June 2, 1993).

Subsequently, the Board remanded the case to the RO in October
1993.  Thereafter, the RO again denied the veteran's claim.  In May
1996, the case came before the Board and was remanded for a second
time for additional evidentiary development.  The claim was
subsequently denied by rating action of September 1996.  In March
1997, the case was remanded by the Board for a third time, in an
attempt to supplement the evidentiary record.  The RO sent the
veteran a letter in May 1997 which requested specific actions on
his part, including the completion of enclosed medical release
forms.  The veteran did not respond to the RO's letter.  The RO
then returned the veteran's claims folders to the Board.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for
hypertension.  He maintains that during service he was told on
several occasions that he had hypertension and that such was
initially diagnosed in 1943. He asserts that he was initially
treated soon after service and that hypertension has persisted
until the present time.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1995), has reviewed and considered all of the
evidence and material of record in the veteran's claims folders. 
Based on its review of the relevant evidence in this matter, and
for the following reasons and bases, it is the decision of the
Board that the weight of the evidence is against the grant of
entitlement to service connection for hypertension.  The benefit
sought on appeal is denied.

FINDINGS OF FACT

1. The veteran served on active duty from May 1942 to November
1945.

2.   No service medical records are available.

3.   The Board has accepted as credible the veteran's testimony to
the effect that in 1943 he saw a physician and that at that time
his blood pressure was 150-155/95; that upon discharge in 1945, his
blood pressure was 155-170/90; and that one or two months following
service, he was treated by Dr. Carson, at which time his blood
pressure was 170/90-95.

4.   Evidence of persistent diastolic readings in excess of 90 has
not been shown during service.

5.   Competent and probative evidence reflecting that hypertension
was manifested to a degree of 10 percent within the first post-
service year has not been presented.

6.   It has not been established by competent and probative
evidence that currently manifested hypertension was of service
origin or had its initial onset during service or within a year
following discharge from service.

CONCLUSION OF LAW

Hypertension was not incurred or aggravated during active service,
nor may it be presumed to have been incurred in service. 38
U.S.C.A. 1101, 1110, 1112, 1113; 38 C.F.R. 3.303, 3.307, 3.309
(1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for hypertension.  In
essence, he contends that there were elevated blood pressure
readings during and shortly after his World War II service and that
he has had hypertension continuously since his World War II
military service.

Preliminary matters

Initially, the Board finds that the veteran's claim for entitlement
to service connection for hypertension is well-grounded. 38
U.S.C.A. 5107(a) (West 1991).

The Board also notes that the veteran's service medical records in
this case are missing.  In such a case, the VA's duty to assist,
the duty to provide reasons and bases for its findings and
conclusions and to consider carefully the benefit of the doubt rule
are heightened.  See OHare v. Derwinski, 1 Vet.App. 365, 367
(1991); Pruitt v. Derwinski, 2 Vet.App. 83, 85 (1992).

As noted in the Introduction, this case has been remanded by the
Board on three prior occasions, in part because of the VA's
heightened duty to assist the veteran in the development of his
claim.  As noted in the Introduction, the veteran failed to respond
to the May 1997 development letter from the RO.  It therefore
appears that all available evidence has been obtained.  The Board
believes that in light of the repeated attempts made to obtain
additional evidence, including three Board remands, VA's duty to
assist as contemplated under 38 U.S.C.A. 5107 has been fulfilled to
the extent possible.

Relevant law and regulations

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by wartime service. 38
U. S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1996).  Service
connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1996).

Where a veteran served 90 days or more during a period of war or
during peacetime service after December 31, 1946, and hypertension
becomes manifest to a degree of 10 percent within one year from the
date of termination of such service, such disease shall be presumed
to have been incurred in service, even though there is no evidence
of such disease during the period of service.  This presumption is
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A.
1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 3.307, 3.309 (1996).

Following is the current VA regulation concerning the assignment of
disability ratings for hypertension, 38 C.F.R. 4.104 (1996):

Diagnostic Code 7101 Hypertensive vascular disease( essential
arterial hypertension):

Diastolic pressure predominantly 130 or more and severe symptoms. 
60 percent

Diastolic pressure predominantly 120 or more and moderately severe
symptoms.  40 percent

Diastolic pressure predominantly 110 or more with definite
symptoms.  20 percent

Diastolic pressure predominantly 100 or more.  10 percent

Note 1: For the 40 percent and 60 percent ratings under code 7101,
there should be careful attention to diagnosis and repeated blood
pressure readings.

Note 2: When continuous medication is shown necessary for control
of hypertension with a history of diastolic blood pressure
predominantly 100 or more, a minimum rating of 10 percent will be
assigned.

The Diagnostic Code number and schedular criteria cited above and
currently in use is the same as that used and shown in Schedule of
Rating Disabilities, 1945 edition, which was current in 1946.  The
VA regulation pertaining to the assignment of disability ratings
for hypertension as it read in 1945 and 1946 also included a note
which stated that "[T]he diagnosis of arterial hypertension is not
warranted unless there is a persistent resting elevation of blood
pressure of systolic, 150 mm. of mercury or above and a diastolic
of 90 or above." (Note 5) [emphasis as in original].

When a chronic disease is shown as such in service (or within an
applicable presumptive period), subsequent manifestations of the
same chronic disease at any later date, however remote, are
service-connected, unless clearly attributable to intercurrent
causes. 38 C.F.R. 3.303(b) (1996).  For a showing of chronic
disease in service, there is required a combination of
manifestations sufficient to identify the disease entity, and
sufficient observation to establish chronicity at the time, as
distinguished from merely isolated findings or a diagnosis
including the word "chronic." Continuity of symptomatology is
required where the condition noted during service is not, in fact,
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned.  When the fact of chronicity in service is
not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 3.303(b) (1996).

Medical history

As noted above, there are no available service medical records and
no medical records for a number of years after service.

Medical evidence received from Grace Hospital indicated that the
veteran's blood pressure in May 1963 was 135/90.

Private medical records from Dr. George Mogill dated in July 1978
indicated that the veteran gave a history of slight hypertension.

Medical evidence from Grace Hospital dated in January 1984 revealed
that roentgenographically the chest was normal, the heart was
normal in size and shape and the lung fields were clear.

A medical report for insurance purposes dated in January 1986
revealed that the veteran gave a 25 year history of hypertension.

Medical evidence dated in February 1989 from Grace Hospital showed
that blood pressure was 142/95, and 140/90, and that diagnoses of
essential hypertension and stable hypertension were made.  A past
medical history of hypertension since 1943 was reported.  Private
medical records from the Detroit Medical Center dated in February
1989 reflected that the veteran had a history of hypertension for
which he was taking medication.

The veteran's claim for service connection for hypertension was
originally denied by VA rating action of June 1990.

At a hearing held at the RO in November 1990, the veteran testified
that he did not have high blood pressure upon enlistment into
service. (T. 15).  He stated that he was first told that he had
elevated blood pressure upon examination in July 1943, and that
thereafter throughout service, it was subsequently mentioned that
he had a history of hypertension. (T. 16).  He indicated that he
first sought treatment for hypertension not more than 2 months
after service, and that Dr. Carson treated him for approximately
the next 30 years, during which time he was on medication for
hypertension. (T. 18-19).  He stated that from approximately 1975
to the present time he was treated by Dr. Mogill. (T.20). The
veteran mentioned that he had undergone surgery at the Grace
Hospital in 1963 and that these records might be available. (T.23).

The claim was denied by a hearing officer in February 1991. The
Board then denied the claim in October 1991. The claim was appealed
to the Court.  In a single judge memorandum decision issued on June
2, 1993, the Court vacated the Board's decision and remanded the
case.  Liner v. Brown, U.S. Vet.App. No. 92-234 (June 2, 1993). 
Subsequently, the Board remanded the case to the RO in October
1993.

In June 1995, the RO sent correspondence to several treatment
sources requesting the veteran's medical records showing treatment
for hypertension.  The RO received medical records from Bon Secours
Hospital dated in February 1984, at which time it was noted that
the veteran had a long history of hypertension which was
controlled.  Blood pressure taken at that time was 125/80.

Private medical records of Dr. Silverman showed that he treated the
veteran for hypertension in 1991 and 1992.

Records from the Grace Family Practice Center dated from 1992 to
1995, reflected that the veteran's blood pressure was monitored
during that time and that some diastolic readings in excess of 100
were shown.

In a statement submitted by Dr. Mogill dated in June 1995, he
indicated that the veteran had been a patient of his since June
1978 and had previously been a patient of Dr. Carson's.  Dr. Mogill
stated that a review of Dr. Carson's notes revealed that the
veteran's blood pressure was 170/100 in July 1965.

The claim was denied by rating action of January 1996.  Thereafter,
the case was received at the Board and was remanded in May 1996 for
additional evidentiary development.

Subsequently, a report of Larry S. Goldman, M.D. dated in July
1992, in which a 50 year history of hypertension was reported, was
received.

Records from Grace Hospital showed that the veteran was treated in
October 1995 for chest pains, and that his blood pressure at that
time was 183/81.

A 50 year history of hypertension was also noted in a medical
report of Berton L. London, M.D. dated in November 1995.

In January 1996, a medical statement was submitted by Dr. Mogill
indicating that the veteran's blood pressure as of July 1996 was
189/107, and that he was on medication for treatment of
hypertension.

In response to the May 1996 remand, a VA examination was conducted
in August 1996 by the Chief of the Section of Cardiology at the
VAMC in Allen Park, Michigan.  The examiner noted that the
veteran's service medical records were missing.  The veteran
reported that in 1943 he saw a physician and that at that time his
blood pressure was 150-155/95.  Upon discharge in 1945, he recalled
that his blood pressure was 155-170/90.  He indicated that one or
two months following service, he was treated by Dr. Carson; he
reported that his blood pressure at that time was 170/90-95.  He
stated that he was treated for the next 20-25 years with Reserpine
and that during this time the systolic pressure ranged from 150-
180.  He indicated that for the past 5-6 years he had occasional
chest pain and was hospitalized for a severe episode of chest pain
in October 1995.  Blood pressure of the right arm while sitting was
220/96, 216/90, 216/90, and was 216/90 in the left arm while
sitting.  The examiner noted that the earliest documented blood
pressure reading was shown in the 1965 records of Dr. Carson, which
included a reading of 170/100.

The Chief of Cardiology stated that the veteran's reports of
elevated blood pressure during service seemed truthful and that
following service hypertension was clearly documented from 1963 or
1965.  He indicated that upon examination, there were clear
findings of peripheral vascular disease, but no renal or cardiac
dysfunction in spite of a long history of poorly controlled
hypertension.  He opined that in the absence of records, it was
simply a matter of his (the veteran's) recall of his blood
pressures "(and your judgment)" about whether service connection is
established for hypertension.  The examiner concluded that there
seemed to be no worsening of the blood pressure due to being in
service.  He indicated that the present symptoms were due to a
combination of hypertension, age and hypercholesterolemia.

Thereafter, by rating action of September 1996, entitlement to
service connection for hypertension was denied.  Subsequently, the
case came before the Board and was remanded in March 1997 in order
to obtain additional medical evidence.  As described above, this
effort proved to be fruitless.

Analysis

In essence, the veteran is seeking service connection on both a
direct and a presumptive basis.  The relevant law and VA
regulations have been set out above.

The Board will begin by evaluating the veteran's claim on the basis
of direct service incurrence.  As quoted above, the Schedule for
Rating Disabilities, 1945 edition, included a note which stated
that a diagnosis of hypertension was not warranted unless there was
evidence of persistent diastolic blood pressure readings of 90 and
above.

As reported herein, the earliest documented evidence of a diastolic
blood pressure reading of 90 or greater was shown in medical
evidence dated in May 1963, at which time a blood pressure reading
of 135/90 was shown.  The veteran has correctly pointed out that
earlier medical records, in particular service medical records,
have been lost.  He has provided, in the form of hearing testimony
and self-reported medical history, recollections of events during
service and shortly thereafter pertaining to the claim.  The Court,
in its June 1993 decision, specifically instructed the Board "to
provide an analysis of the credibility or probative value of the
veteran's sworn testimony."

The Board has accepted as credible the veteran's hearing testimony
and other statements concerning high blood pressure readings during
and shortly after military service.  See Cartwright v. Derwinski,
2 Vet.App. 24 (1991).  Specifically, the Board accepts as credible
the veteran's reports of blood pressure readings of 150155/95 in
1943, 155-170/90 upon discharge in 1945 and 170/90-95 within the
year following service.

There is no competent medical evidence of record to the effect that
the two blood pressure readings recalled by the veteran which were
made during service and the one made within a year following
discharge represent other than three isolated diastolic readings in
excess of 90.  There is similarly no competent medical evidence of
record which suggests that the three readings represent evidence of
persistently or predominantly high blood pressure during service,
such as contemplated under the VA regulations pertaining to
hypertension.  See Rabideau v. Derwinski, 2 Vet.App. 141, 143
(1992).

Moreover, it appears that such readings were unaccompanied by a
diagnosis of hypertension made during service or within a year
after discharge.

The Board further notes that the first medical record which shows
a high blood pressure reading was in May 1963, approximately 17
years after service, and the first documented diagnosis of
hypertension of record was in 1989.  The Board also observes that
although the veteran's factual recollections concerning blood
pressure readings are entitled to deference as being credible, his
statements concerning diagnoses of hypertension are not considered
to be probative.  As a lay person, the veteran lacks the capability
to provide evidence that requires specialized knowledge, skill,
experience, training or education.  Espiritu v. Derwinski, 2
Vet.App. 492, 494 (1992).

For the showing of showing disease in service, there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word "chronic." Continuity of symptomatology is
required where the condition noted during service is not, in fact,
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. 38 C.F.R. 3.303(b). In this case, there is
no evidence that the two isolated blood pressure readings made in
service and one made in the first post-service year, as reported by
the veteran, represented the onset of chronic hypertension,
particularly in light of the fact that subsequent to service and
the first post-service year, documented evidence of a diastolic
reading of 90 or greater was not again shown until at the earliest
1963, more than seventeen years following service.

Furthermore, the objective medical evidence which is of record does
not reflect that any physician has stated, diagnosed or opined that
the veteran's currently manifested hypertension had its onset
during service, within a year thereafter, or was in any other way
related to his military service.  Indeed, in his very thorough
August 1996 opinion, which was written in response to specific
questions from the Board concerning the onset of hypertension, the
VA Chief of Cardiology was unable to relate the veteran's currently
shown hypertension to his military service, stating that "there
seems to be no worsening of his blood pressure due to being in the
service." Thus, the only competent medical evidence of record as to
the relationship between the veteran's service and his current
hypertensive disorder concluded that such relationship was not
demonstrated to exist.

The Board has also noted that certain physicians, such as Dr.
Goldman and Dr. London, stated that the veteran had a 50 year
history of hypertension.  These statements appear to have been
based exclusively on the recollections of the veteran, and as such
are only as good as the veteran's own lay statements.  See Reonal
v. Brown, 5 Vet.App. 458, 460 (1993) and cases cited therein.

In short, persistent diastolic readings of 90 of greater were not
shown in service; that there was more than a fifteen year interval
between the elevated blood pressure readings as reported by the
veteran in service within one year thereafter and the earliest
documented evidence showing diastolic levels of 90 or more; and
that competent medical evidence has not demonstrated a nexus
between the currently manifested hypertension and the in-service
blood pressure readings reported by the veteran.  For these
reasons, entitlement to service connection for hypertension on a
direct basis is not warranted.

The Board will also evaluate the veteran's claim under the
provisions of 38 C.F.R. 3.307 and 3.309, which provide for service
connection on a presumptive basis where hypertension becomes
manifest to a degree of 10 percent within a year following
discharge from service.

The Court held in Cross v. Derwinski, 2 Vet.App. 150,152-53 (1992)
that to establish entitlement to service connection for a chronic
disease on a presumptive basis there must be evidence of the
disability manifesting to a degree of 10 percent within one year
after service, although the disorder itself need not be diagnosed
at that time.  In Cross, the Court made specific reference to the
schedular rating criteria as the basis for determining whether the
disabilities manifested to a degree of 10 percent.

In Mallik v. Brown, 5 Vet.App. 345, 346 (1993), it was held that to
be eligible for service connection for hypertension either during
service or on a presumptive basis there must be blood pressure
readings predominantly 100 or more (diastolic) either during
service or within the first post service year. (Although Mallik was
a single judge decision and nonprecedential under Bethea v.
Derwinski, 2 Vet.App. 252, 254 (1992), it is cited herein as
persuasive authority.) The evaluative criteria as referred to in
Mallik in consistent with the evaluative criteria used for a 10
percent evaluation for hypertension as shown in the 1945 Schedule
for Rating Disabilities, also in use in 1946.

Under 38 C.F.R. 3.307(c), hypertension need not be diagnosed during
the presumptive period but, if not, characteristic of
manifestations of the disease to the required degree must be shown
by acceptable medical or lay evidence, followed without
unreasonable time lapse by definite diagnoses.  See Caldwell v.
Derwinski, 1 Vet.App. 466, 469 (1991).

The applicable law dictates that service connection cannot be
established on a presumptive basis if hypertension did not manifest
to a degree of 10 percent within one year after service.  The
evidence reflects that the earliest evidence of a diastolic blood
pressure reading of 100 or greater was documented in medical
evidence dated in 1965, nearly 20 years following service.  Even
considering the veteran's credible testimony regarding his blood
pressure levels in 1943, 1945, and shortly after service, the
required 10 percent disability shown within a year following
discharge from service has not been demonstrated, and the claim
fails on that basis.

For the reasons explained herein, service connection for
hypertension must be denied on both a direct and presumptive basis. 
Chronic hypertension was not demonstrated or diagnosed during
service nor has any competent source stated, diagnosed or opined
that the veteran's currently manifested hypertension had its onset
during service, within a year thereafter, or was in any other way
related to his military service.  The Board also concludes that
entitlement to service connection for hypertension on a presumptive
basis is not warranted, since the evidence does not reflect that
hypertension manifested to a degree of 10 percent within the first
post-service year, as demonstrated by diastolic pressure
predominantly 100 or more, as contemplated under the regulations
applicable in 1946 and currently, as provided under Diagnostic Code
7101.

Conclusion

Because the veteran's service medical records are missing through
no fault of his, the Board has attempted through appropriate
channels to obtain evidence supporting the claim.  In addition, the
Board has accepted the veteran's testimony and accounts concerning
high blood pressure readings as credible.  However, as discussed
above, there is no evidence of hypertension manifested to a degree
of 10 percent during service or within the first year after service
or, indeed, for many years after active service.  There is also no
competent evidence linking the veteran's current hypertension to
his military service.  After having carefully reviewed the record,
the Board finds that the weight of the evidence is against the
veteran's claim for service connection for hypertension, and his
claim is therefore denied.

ORDER

Entitlement to service connection for hypertension is denied.

BARRY F. BOHAN
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1997), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988.  Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988). 
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals.

